NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAX QUINTANA,                                   No.    18-56597

                Plaintiff-Appellant,            D.C. No.
                                                5:17-cv-02095-DMG-SHK
 v.

UNITED STATES OF AMERICA,                       MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                           Submitted February 3, 2020**
                              Pasadena, California

Before: WARDLAW, NGUYEN, and HUNSAKER, Circuit Judges.

      After tripping over a parking stop located inside a parking space in a

California Post Office parking lot, Max Quintana sued the Government for

negligence based on premises liability under the Federal Tort Claims Act (FTCA),

28 U.S.C. §§ 1346(b), 2671–2680, and California Civil Code § 1714. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm the district court’s order

granting summary judgment in the Government’s favor.

      Under the FTCA, California law applies because that is the state where the

events at issue occurred. Conrad v. United States, 447 F.3d 760, 767 (9th Cir.

2006). Quintana’s negligence claim fails as a matter of law under California law.

On the record in this case, no reasonable factfinder could find that the parking stop

was a dangerous condition, Bonanno v. Cent. Contra Costa Transit Auth., 30 Cal.

4th 139, 148–49 (2003), or that the parking stop was concealed such that the Post

Office had a duty to warn visitors about it, Jacobs v. Coldwell Banker Residential

Brokerage Co., 14 Cal. App. 5th 438, 447 (2017). Therefore, summary judgment

for the Government is proper.

      AFFIRMED.




                                          2